        Case 2:20-cv-01313-SGC Document 1 Filed 09/03/20 Page 1 of 15                      FILED
                                                                                  2020 Sep-03 PM 01:21
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

NATALIE CALLAHAN,                         )
                                          )
                   PLAINTIFF,             )
                                          )         CIVIL ACTION NO.:
v.                                        )
                                          )         JURY DEMAND
JEFFERSON COUNTY BOARD                    )
OF EDUCATION,                             )
                                          )
                   DEFENDANT.

                                  COMPLAINT

                                I. JURISDICTION

      1.     The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331,

1337, 1367, and1343. This is a suit authorized and instituted pursuant to the

Americans with Disabilities Act/Americans with Disabilities Act Amendments Act

(“ADA/ADAAA”), Section 504 of the Rehabilitation Act of 1973 and the Family

Medical Leave Act. The jurisdiction of this Court is invoked to secure protection for

and to redress the deprivation of rights secured by 42 U.S.C. § 12102, 42 U.S.C. §

12131 and 29 U.S.C. §§ 706, 794 et seq., as amended, and the FMLA, providing

injunctive and other relief against disability discrimination in employment,

retaliation and violations of the FMLA.

                                    II. PARTIES

      2.     Plaintiff, Natalie Callahan, is a female citizen of the United States and

                                          1
         Case 2:20-cv-01313-SGC Document 1 Filed 09/03/20 Page 2 of 15




is a resident of Birmingham, Alabama.

       3.      Defendant, Jefferson County Board of Education, is a governmental

entity within the State of Alabama, which employs at least fifteen (15) or more

employees and is an employer within the meaning of the ADA/ADAAA and

Rehabilitation Act.

                      III. ADMINISTRATIVE PROCEDURES

       4.      Plaintiff hereby adopts and realleges paragraphs one (1) through three

(3) herein above as if fully set forth herein.

       5.      Plaintiff brings this action for the unlawful employment practices and

acts of intentional discrimination and retaliation that occurred as a result of the

actions of the Jefferson County Board of Education.

       6.      This action seeks to redress unlawful employment practices resulting

from the acts of Defendant, its agents, servants, and employees committed with

respect to Plaintiff’s employment; and for a permanent injunction restraining

Defendants from maintaining a habit and/or practice of discriminating against the

Plaintiff and others similarly situated on account of disability discrimination and

retaliation.

       7.      On November 19, 2019, within 180 days of the last discriminatory act

of which Plaintiff complains, Plaintiff filed a Charge of Discrimination with the

Equal Employment Opportunity Commission (hereinafter “EEOC”). (Exhibit 1,



                                            2
         Case 2:20-cv-01313-SGC Document 1 Filed 09/03/20 Page 3 of 15




Plaintiff’s EEOC Charge).

       8.     Plaintiff’s Dismissal and Notice of Rights was mailed by the U.S.

Department of Justice Civil Rights Division/EEOC to the Plaintiff on June 5, 2020,

and Plaintiff has filed suit within ninety (90) days of receipt of her Dismissal and

Notice of Rights. (Exhibit 2, Plaintiff’s Notice of Right to Sue).

       9.     All administrative prerequisites for filing suit have been satisfied, and

Plaintiff is entitled to bring this action.

                IV. STATEMENT OF PLAINTIFF’S FACTUAL
                       ALLEGATIONS AND CLIAMS

                              STATEMENT OF FACTS

       10.    Plaintiff was hired by the Defendant in 2017 as a teacher.

       11.    Plaintiff was a good employee and was promoted to the position of

Math Facilitator or Lead Math Teacher. Plaintiff would not have been offered and

promoted into this position if there were issues with her performance.

       12.    Plaintiff’s Supervisor was Principal, Vicki Brasher.

       13.    In or around January 2019, Plaintiff suffered from disabilities,

including depression, causing her to seek medical attention and treatment. Plaintiff

provided Principal Brasher with copies of her medical excuses.

       14.    In or around January 2019, Plaintiff met with Principal Brasher and

informed her she was struggling with depression and was actively working with a

doctor to regulate her medication. Plaintiff requested to be accommodated regarding

                                              3
         Case 2:20-cv-01313-SGC Document 1 Filed 09/03/20 Page 4 of 15




her morning duty and to be assigned to afternoon duty because she was having

depression related issues in the morning.

        15.   Plaintiff was also having to go to physical therapy and provided

Principal Brasher with a copy of her physical therapy schedule.

        16.   Plaintiff tried to schedule her medical appointments in the afternoon

after school whenever possible.

        17.   Principal Brasher initially approved Plaintiff leaving school when the

bell rang at the end of the day so Plaintiff could attend any medical/therapy

appointments.

        18.   After Principal Brasher was made aware of Plaintiff’s medical issues

she began making fun of Plaintiff and her medical issues in front of other employees.

        19.   Principal Brasher also began treating Plaintiff differently and creating

a hostile working environment.

        20.   In early April 2019, Plaintiff was admitted to the hospital for medical

treatment and Plaintiff contacted Principal Brasher to let her know and provided

documentation regarding her medical treatment. Plaintiff also located a substitute

teacher and created lessen plans for her students to be used while she was out of

work.

        21.   Plaintiff requested intermittent FMLA and after this request had issues

with prescribed medications and issues related to her disability causing Plaintiff to



                                            4
        Case 2:20-cv-01313-SGC Document 1 Filed 09/03/20 Page 5 of 15




request to be off from work full time on FMLA leave. Plaintiff’s FMLA requests

were approved.

      22.    Plaintiff informed Principal Brasher she was approved for FMLA leave

and Principal Brasher became angry with Plaintiff and told her to leave her office.

      23.    In mid to late April 2019, Plaintiff emailed Human Resources and

engaged in protected activity and complained that she was being targeted by

Principal Brasher because of her medical issues/disability.

      24.    When Plaintiff did not receive a response from Human Resources, she

emailed Jeff Caufield, Superintendent, and complained about the harassment and

discrimination she was being subjected to because of her disability. Mr. Caufield

informed Plaintiff to speak with Principal Brasher, the very person she was

complaining about.

      25.    On or about April 17, 2019, Plaintiff was informed by her physician

that she needed to go on medical leave. Plaintiff requested to work on April 18, 2019

to go on a field trip with her students so she would not let them down.

      26.    On or about April 18, 2019, Plaintiff attended the field trip with her

students and when she returned to the school after the field trip Plaintiff informed

Principal Brasher she was on full time FMLA leave and required more intensive care

for her medical issues and disability.

      27.    Even though Plaintiff’s treating physician recommended Plaintiff go on



                                         5
        Case 2:20-cv-01313-SGC Document 1 Filed 09/03/20 Page 6 of 15




full time FMLA leave beginning on or about April 17, 2019 through the remainder

of the school year. Plaintiff worked on April 18, 2019, and told Principal Brasher

she would work through Tuesday, April 23, 2019, to allow Principal Brasher time to

locate a substitute teacher. Principal Brasher refused Plaintiff’s request to work

through April 23, 2019.

      28.     Plaintiff received notification that she was approved to take FMLA

medical leave effective April 17, 2019.

      29.     On or about May 24, 2019, while Plaintiff was on approved FMLA

leave, she received a letter terminating her employment.

      30.     Defendant, upon information and belief, has a habit and/or practice of

discriminating against disabled employees and retaliating against employees that

engage in protected activity.

      31.     Defendant’s illegal, discriminatory, harassing, retaliatory and adverse

actions injured Plaintiff.

      32.     Plaintiff is now suffering and will continue to suffer irreparable injury

from Defendant’s unlawful policies and practices set forth herein unless enjoined by

this Court.

      33.     Defendant condoned and tolerated discrimination, harassment,

retaliation and other adverse actions toward Plaintiff.

      34.     Plaintiff has no plain, adequate or complete remedy at law to redress



                                           6
          Case 2:20-cv-01313-SGC Document 1 Filed 09/03/20 Page 7 of 15




the wrongs alleged herein and this suit for back pay, front pay, compensatory

damages, attorney fees, expenses, costs, injunctive relief, and declaratory judgment

is her only means of securing adequate relief.

       35.    Plaintiff has satisfied all administrative prerequisites to bring this claim.

                                        COUNT ONE

             PLAINTIFF’S ADA/ADAAA AND SECTION 504 OF THE
          REHABILITATION ACT CLAIMS OF DISCRIMINATION,
                  HARASSMENT AND RETALIATION

       36.    Plaintiff alleges and incorporates paragraphs 1-35 as if fully set forth

herein.

       37.    Plaintiff is a qualified individual with the disability of depression and

other qualifying disabilities.

       38.    Plaintiff ought medical treatment for her disabilities, including

depression.

       39.    Defendant was aware of Plaintiff’s disability and had a record of

Plaintiff’s disability.

       40.    Defendant perceived or regarded Plaintiff as a person with a disability.

       41.    Defendant perceived or regarded Plaintiff as having a disability that

affected major life functions.

       42.    Plaintiff’s disabilities could be reasonable accommodated.

       43.    Defendant failed to reasonably accommodate Plaintiff’s disabilities.



                                            7
        Case 2:20-cv-01313-SGC Document 1 Filed 09/03/20 Page 8 of 15




      44.    Defendant ridiculed Plaintiff because of her disabilities and treated her

differently because of her disabilities.

      45.    Defendant intentionally subjected Plaintiff to harassment and a hostile

work environment because of her disabilities.

      46.    After Plaintiff complained, Defendant failed to investigate or remedy

the unlawful conduct.

      47.    After Plaintiff complained, Defendant intentionally subjected Plaintiff

to a retaliatory hostile work environment.

      48.    Defendant unlawfully          and   intentionally terminated   Plaintiff’s

employment and its decision was motivated by Plaintiff’s disability and Plaintiff

exercising her federally protected rights.

      49.    Defendant is a recipient of federal funding.

      50.    As a proximate result of Defendant’s discrimination, harassment and

retaliation, Plaintiff has suffered financial loss, loss of career advancement, loss of

retirement, and emotional distress.

      51.    Plaintiff seeks all equitable and/or prospective relief available at law

from Defendant, including, but not limited to, specific performance, declaratory

judgment, reinstatement, injunctive relief, surcharge, damages, or such other relief

the Court may award.

      52.    Plaintiff seeks all relief available at law from Defendant, including, but



                                             8
         Case 2:20-cv-01313-SGC Document 1 Filed 09/03/20 Page 9 of 15




not limited to, lost wages, lost benefits, lost retirement, loss of future earnings,

compensatory damages, emotional distress damages, costs, interest, and attorney’s

fees.

                                     COUNT TWO

              STATEMENT OF PLAINTIFF’S CLAIMS PURSUANT TO FMLA
        53.    Plaintiff adopts and realleges paragraphs one (1) through thirty-five

(35) as if fully set forth herein.

        54.    Plaintiff began working for the Defendant in 2017 as a teacher.

        55.    In April 2017, Plaintiff applied for and was granted leave under the

FMLA. Plaintiff was qualified for leave pursuant to the FMLA.

        56.    Plaintiff supervisor, Principal Brasher, made derogatory and harassing

remarks regarding Plaintiff’s medical issues and leave.

        57.    When Plaintiff informed Principal Brasher she was taking leave

pursuant to the FMLA, Principal Brasher became angry at Plaintiff and ordered her

out of her office.

        58.    Plaintiff was terminated on or about May 24, 2019, while on approved

FMLA leave.

        59.    Defendant is a qualified employer under the FMLA and Defendant

interfered with Plaintiff’s FMLA leave.

        60.    Defendant showed animosity toward Plaintiff for taking FMLA leave,



                                           9
        Case 2:20-cv-01313-SGC Document 1 Filed 09/03/20 Page 10 of 15




retaliated against Plaintiff and punished Plaintiff for her leave.

      61.    Defendant took adverse actions against Plaintiff because of her

approved leave under the FMLA.

      62.    Plaintiff believes she was denied FMLA protection, harassed because

of her leave, retaliated against and fired because of her FMLA leave.

      63.    Defendant has interfered with Plaintiff’s FMLA leave and fired

Plaintiff in violation of the FMLA because Plaintiff exercised her rights under the

FMLA.

      64.    Defendant’s actions as described herein are willful.

      65.    As a result of Defendant’s unlawful actions and violations of the FMLA

as herein described, Plaintiff has suffered termination, lost wages, lost salary, loss

of employment benefits and/or other compensation.

      66.    Plaintiff seeks all equitable and/or prospective relief available at law

from Defendant, including, but not limited to, specific performance, declaratory

judgment, liquidated damages, reinstatement, injunctive relief, surcharge, damages,

or such other relief the Court may award.

      67.    Plaintiff seeks all relief available at law from Defendant, including, but

not limited to, lost wages, lost benefits, lost retirement, loss of future earnings,

liquidated damages, costs, interest, and attorney’s fees, declaratory judgment and

any other relief the Court may award.



                                          10
       Case 2:20-cv-01313-SGC Document 1 Filed 09/03/20 Page 11 of 15




      PLAINTIFF HEREBY REQUESTS TRIAL BY STRUCK JURY

                                           Respectfully submitted,



                                           ______________________________
                                           CYNTHIA FORMAN WILKINSON
                                           State Bar ID No: ASB-9950-L68C
                                           Attorney for Plaintiff

OF COUNSEL:

WILKINSON LAW FIRM, PC
1717 3rd Avenue North, Suite A
Tel: (205) 250-7866
Fax:(205) 250-7869
E-mail: wilkinsonefile@wilkinsonfirm.net

PLAINTIFF’S ADDRESS:

Ms. Natalie Callahan
c/o WILKINSON LAW FIRM, PC
1717 3rd Avenue North, Suite A
Birmingham, Alabama 35203

PLEASE SERVE DEFENDANTS VIA CERTIFIED MAIL:

Jefferson County Board of Education
2100 18th Street South
Birmingham, AL 35209




                                      11
Case 2:20-cv-01313-SGC Document 1 Filed 09/03/20 Page 12 of 15
Case 2:20-cv-01313-SGC Document 1 Filed 09/03/20 Page 13 of 15
Case 2:20-cv-01313-SGC Document 1 Filed 09/03/20 Page 14 of 15
Case 2:20-cv-01313-SGC Document 1 Filed 09/03/20 Page 15 of 15
